LANDRY, Judge
For the reasons set forth in the judgments this day rendered in the matters entitled Central Louisiana Electric Co., Inc. v. Covington & St. Tammany Land & Improvement Co., 131 So.2d 369; Central Louisiana Electric Co., Inc. v. Stiegler et al., 131 So.2d 387; and Central Louisiana Electric Co., Inc. v. Harang, 131 So.2d 398, consolidated herewith, the judgment of the trial court herein is amended to the extent severance damages therein granted defendant Rene A. Stiegler in the sum of $2,900 is cancelled, annulled and set aside.
For the same reasons, except as herein expressly amended, the judgment of the trial court is hereby affirmed.
Amended and affirmed.